                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

C. GRIFFIN,

        Plaintiff,
                                                  Case No. 19-cv-277-bbc
   v.

UW SYSTEM BOARD OF REGENTS,
UNIVERSITY OF WISCONSIN-
MILWAUKEE, MARK MONES, KRISTEN
BOEHM, TIMOTHY OPGENORTH,
KIRSTEN ARCHAMBEAU, AND CHERYL
ANDRES,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             3/18/2020
        Peter Oppeneer, Clerk of Court                     Date
